—Order, Supreme Court, New York County (Emily Goodman, J.), entered April 8, 1997, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In light of the circumstances of the assault upon plaintiff, a guest at defendant’s hotel, the record of prior security reports, the location of the hotel, defendant’s policy of allowing well-dressed persons to freely enter the hotel without challenge during the late night and early morning hours and the affidavit of plaintiff’s security expert, it cannot be said that the assault was unforseeable as a matter of law. This record raises issues of fact as to whether defendant breached its duty to take minimal precautions to protect its guests from this type of criminal conduct, and, if so, whether such breach was the proximate cause of plaintiff’s injuries (see, Kender v Taj Mahal Hotel, 234 AD2d 518). Concur—Sullivan, J. P., Milonas, Wallach, Williams and Tom, JJ. [See, 172 Misc 2d 363.]